Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action Amendment filed on 02/25/2021. No claims have been amended. Claims 1-20 are pending in this Office Action.

Terminal Disclaimer
3.	The Terminal Disclaimer filed on 05/27/2021 has been reviewed and is approved.  

Information Disclosure Statement
4.	The references listed in the IDS filed 01/05/2021, 03/04/2021, and 05/04/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Donald R. Bunton (Reg. No.: 74,364) on 05/27/2021 at 312-913-2123.

In claims:
Please replace claims 1, 3, 8, 12-13, and 17-18 with the amended claims 1, 3, 8, 12-13, and 17-18. 
Claim 2 canceled
New claim 21 added.
Amendments to the Claims:

1. (Currently amended) A method comprising:
based on a profile associated with a client device, selecting, by a server device, an audio file containing a story, wherein selecting the audio file containing the story involves selecting a text file containing the story and converting, by an automatic text-to-speech system, the text file containing the story to the audio file containing the story, and wherein the client device and the server device are in communication with one another by way of a wide-area network, and wherein the client device includes an audio player application;
identifying, by the server device, a keyword from the story; 
based on the keyword, selecting, by the server device, an audio file containing music, wherein the keyword appears in text associated with the audio file containing the music;
automatically generating, by the server device, a playlist for the client device, wherein the playlist sequentially includes (i) a reference to the audio file containing the music, and (ii) a reference to the audio file containing the story; and
 	transmitting, by the server device over the wide-area network, the playlist to the client device for playout by the audio player application.

2. (Canceled)

3. (Currently amended) The method of claim [[2]] 1, wherein selecting the text file containing the story comprises selecting the text file based on demographics, interests, location, or purchasing history of a user associated with the client device.

 8. (Currently amended) The method of claim 1, wherein identifying the keyword from the story comprises:

identifying the keyword from the text file containing the story.

12. (Currently amended) An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising:
based on a profile associated with a client device, selecting an audio file containing a story, wherein selecting the audio file containing the story involves selecting a text file containing the story and converting, by an automatic text-to-speech system, the text file containing the story to the audio file containing the story, and wherein the client device and the computing device are in communication with one another by way of a wide-area network, and wherein the client device includes an audio player application;
identifying a keyword from the story;
based on the keyword, selecting an audio file containing music, wherein the keyword appears in text associated with the audio file containing the music;
automatically generating a playlist for the client device, wherein the playlist sequentially includes (i) a reference to the audio file containing the music, and (ii) a reference to the audio file containing the story; and
transmitting, over the wide-area network, the playlist to the client device for playout by the audio player application.

13. (Currently amended) The article of manufacture of claim 12, wherein identifying the keyword from the story comprises:
 	


17. (Currently amended) A computing device comprising:
 	a processor;
memory; and
program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising:
 	based on a profile associated with a client device, selecting an audio file containing a story, wherein selecting the audio file containing the story involves selecting a text file containing the story and converting, by an automatic text-to-speech system, the text file containing the story to the audio file containing the story, and wherein the client device and the computing device are in communication with one another by way of a wide-area network, and wherein the client device includes an audio player application;
 	identifying a keyword from the story;
 	based on the keyword, selecting an audio file containing music, wherein the keyword appears in text associated with the audio file containing the music;
 	automatically generating a playlist for the client device, wherein the playlist sequentially includes (i) a reference to the audio file containing the music, and (ii) a reference to the audio file containing the story; and 
transmitting, over the wide-area network, the playlist to the client device for playout by the audio player application.

18. (Currently amended) The computing device of claim 17, wherein identifying the keyword from the story comprises:



21. (New) The computing device of claim 17, wherein selecting the audio file containing the music comprises:
providing the keyword as input to a search engine; and
receiving a reference to the audio file from the search engine.
Allowable Subject Matter
6. 	Claims 1, and 3-21 are allowed.
	The closest prior art, US Patent Publication No. 2008/0092182 A1 of Conant (hereinafter Conant) teaches a method for sending content to a media player. In general, a user of the disclosed system consumes a plurality of media content distributed from a media server. The content preferably include advertising content and non-advertising content; wherein the closest prior art, US Patent Publication No.: 2006/0143236 A1 of Wu (hereinafter Wu) teaches a community media playlist sharing system is disclosed, wherein system users can upload media playlists which are automatically converted to a standardized format, media playlists can be shared with other users of the community media playlist sharing system, users can link to other playlists and obtain media from playlists automatically from third party points of purchase, users can provide recommendations, ratings and rankings relative to other playlists by system users and receive recommendations from other users and an editorial staff, participate in social networking functions.
 Also, Conant and Wu fail to teaches selecting an audio file containing a story, wherein selecting the audio file containing the story involves selecting a text file containing the story and converting, by an automatic text-to-speech system, the text file containing the story to the audio file containing the story, and wherein the client device and the computing device are in communication with one another by way of a wide-area network, and wherein the client device includes an audio player application.
However, the prior arts of record such as Conant and Wu not teach or fairly suggest the steps as identifying, by the server device, a keyword from the story; based on the keyword, selecting, by the server device, an audio file containing music, wherein the keyword appears in text associated with the audio file containing the music; automatically generating, by the server 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

7. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156